I fully concur in the view expressed by the CHIEF JUSTICE in his dissenting opinion herein, and I desire to state further that in my judgment the excluded evidence could not have in anywise affected the question of liability if the jury had been permitted to consider it. If it should be assumed that the defendant Burnie had known for certain that either of the three salesladies in question had placed the money and check under the plaque at the cash register where it was found by one of them and reported, he would have had no right to have accused them alternatively or collectively with having "trifled with the money," and "with ill intentions." The fact that he may have had reasonable cause for eliminating the employees other than these three salesladies would have furnished no basis for the charge above mentioned, in view of the fact that the act of leaving the money and check under the plaque was manifestly a mere act of carelessness on the part of whoever may have placed it there.
I think that the excluded evidence was competent, but I am unable to see how its exclusion could have, or should have, affected the result of the trial.
Sydney Smith, C.J., concurs in this dissent.